 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     VICTOR M. CHAVEZ, #113752
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 5   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 6
     Attorneys for Defendant
 7   ASHLEY MADDOX
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00167-DAD-BAM
12                     Plaintiff,                   STIPULATION TO CONTINUE SENTENCING
                                                    HEARING
13   vs.
                                                    Date: October 7, 2019
14   ASHLEY MADDOX,                                 Time: 1:30 p.m.
                                                    Judge: Hon. Dale A. Drozd
15                    Defendant.
16
17                  IT IS HEREBY STIPULATED by and between the parties hereto, through their
18   respective counsel, that the sentencing hearing in the above-captioned matter now set for August
19   28, 2019 at 10:00 a.m., before the Honorable Dale A. Drozd, may be continued to October 7,
20   2019, at 1:30 p.m.
21          This matter was originally scheduled for sentencing on August 26, 2019 at 10:00 a.m.,
22   however it was moved to August 28, 2019 by minute order in light of the Court’s unavailability
23   on August 26, 2019. The defense is unavailable on August 28, 2019 due to previously scheduled
24   travel. The parties have met and conferred regarding a mutually convenient date and time for
25   sentencing and have agreed on October 7, 2019 at 1:30 p.m. Defense counsel inquired of the
26   Court regarding its availability on that date and time and confirmed that the Court is available.
27
28
 1          Therefore, it is the request of the parties that the sentencing hearing be continued to
 2   October 7, 2019 at 1:30 p.m., or as soon thereafter as the Court is available.
 3
 4                                                         Respectfully submitted,
 5                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
 6
 7   DATED: July 22, 2019                                  /s/ Megan T. Hopkins
                                                           Megan T. Hopkins
 8                                                         Assistant Federal Defender
                                                           Attorney for Defendant
 9                                                         ASHLEY MADDOX
10
                                                           McGREGOR SCOTT
11                                                         United States Attorney
12   DATED: July 22, 2019                          By:     /s/ David Gappa
                                                           DAVID GAPPA
13                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
14
15
16                                               ORDER
17          IT IS SO ORDERED that the sentencing hearing in the above-entitled case shall be
18   continued to October 7, 2019 at 1:30 p.m.
19
     IT IS SO ORDERED.
20
21      Dated:     July 22, 2019
                                                          UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27

28



                                                      2
